Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 6-9, 11, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance (Amendment filed on 09/03/2021 has been fully considered and is sufficient to overcome previous rejections):

Wade (USPAP. 20150339216) discloses providing testing environments using virtualization are presented. In one or more embodiments, a computer system may receive, from a client computing device, a software application. Subsequently, the computer system may receive, from the client computing device, a set of one or more testing parameters for testing the software application. Then, the computer system may create, based on the set of one or more testing parameters for testing the software application, a testing environment for the software application using a native hardware layer that represents hardware on which the software application is configured to be executed. Thereafter, the computer system may initiate a testing session in which software application is executed in the testing environment. Subsequently, the computer system may provide, to the client computing device, a control interface for controlling the testing session (Abstract; Pars. 68-76).
	Tu et al. (USPAP. 20130257448) discloses a test board system and method for a power over Ethernet device. The test board includes a direct current (DC) power terminal connected to a DC power supply, and includes a network connector, a detection circuit and a classification circuit. The detection and classification circuits are coupled to the network connector and both 
 	Wadell (USPAP. 20170146632) discloses an automatic test equipment (ATE) includes: a test instrument for outputting test signals to test a device under test (DUT), and for receiving response signals based on the test signals; a device interface board (DIB) connected to the test instrument, with the DIB including an application space having a site to which the DUT connects, and with the test signals and the response signals passing through the site; and calibration circuitry in the application space on the DIB. The calibration circuitry includes a communication interface over which communications pass, with the communications comprising control signals to the calibration circuitry and measurement signals from the calibration circuitry. The calibration circuitry also includes non-volatile memory to store calibration data and is controllable, based on the control signals, to pass the test signals from the test instrument to the DUT and to pass the response signals from the DUT to the test instrument (Abstract; Pars. 27-35). 
	Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein  "a controller coupled to the software configurable physical disconnects, wherein the controller is configured to control the state of the plurality of software configurable physical disconnects such that each of the plurality of software 
	Claims 2, 6-9, 11, 12, and 21-24 depend from allowed claim 1 and therefore are also allowed.
	Regarding claim 13, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "automatically configuring a switching matrix, the switching matrix including a plurality of software-configurable physical disconnects, wherein configuring comprises: setting a state of a first subset of the plurality of software-configurable physical disconnects to create a first virtualized automated test equipment architecture based on a first subset…virtualizable automated test equipment architecture" in combination with other limitations in the claims as defined by Applicants. 
	Claims 14-20 depend from allowed claim 13 and therefore are also allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        September 23, 2021